Citation Nr: 0333635	
Decision Date: 12/03/03    Archive Date: 12/15/03

DOCKET NO.  96-27 412A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carol L. Eckart




INTRODUCTION

The veteran served on active duty from January 1952 to 
December 1953 and from February 1954 to November 1971.  He 
died in February 1995, and his surviving spouse is the 
appellant in this case.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of July 1995 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Los 
Angeles, California.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center  
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.

The CAVC has held that section 5103(a) as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  


In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, 327 F. 3d 1339, 1348 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
determined that 38 C.F.R. § 19.9(a)(2) is inconsistent with 
38 U.S.C. § 7104(a).

Among other things, the CAFC held that providing a 30-day 
response period to provide information and identify evidence 
to substantiate a claim was contrary to 38 U.S.C.A. 
§ 5103(b).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 F. 
3d 1334 (Fed. Cir. 2003), the CAFC invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The CAFC made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The CAFC found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

Upon review of the evidence and procedural history, the Board 
finds that although it appears that the duty to notify was 
met when the RO sent a VCAA notification letter in June 2002, 
the VA's duty to assist the appellant in the development of 
facts pertinent to her claim requires a remand in this 
matter.  

The appellant's claim for entitlement to service connection 
for cause of the veteran's death is based on the veteran's 
exposure to herbicides in service.   

The veteran served in Vietnam during the Vietnam conflict, as 
shown in a DD-214 covering the service dates from June 1966 
to May 1970.  This reflects that the veteran received the 
Vietnam Service and Combat Action Ribbon, among others.  
Herbicide exposure is therefore presumed.  

The veteran's death certificate reflects that his February 
1995 death was caused by squamous cell carcinoma of the neck.  
Private medical records leading up to his death reflect that 
in December 1992 he was referred for radiation with a history 
of an abnormality of the left tonsil, which was biopsied and 
a diagnosis of squamous cell carcinoma was provided.  

The assessment in December 1992 was of squamous cell 
carcinoma involving the tonsil with possible bilateral neck 
disease and extension to the contralateral side by the 
primary tumor.  Subsequent records reflect the progression of 
the cancer up to the final discharge summary in February 
1995, with a final diagnosis that included end stage squamous 
cell carcinoma of the neck.  

The veteran's service medical records do not reflect evidence 
of cancer; however, they are significant for treatment of 
recurrent tonsillitis.  The veteran had a history of eight 
bouts of tonsillitis since entering the service and underwent 
removal of his tonsils in January 1956.   

The Board notes that certain diseases shall be presumptively 
service connected as secondary to herbicide exposure 
including respiratory cancers (cancers of the lung, bronchus, 
larynx or trachea); or soft tissue sarcoma.  38 C.F.R. 
§§ 3.307, 3.309(e) (2003).  Although the evidence reflects 
treatment for cancer in the neck region, specifically in the 
tonsil region, the Board finds that a medical opinion is 
necessary in order to clarify whether or not the cancer that 
resulted in the veteran's death specifically was one that 
falls within the purview of the cancers listed as presumptive 
to herbicide exposure.  


Moreover, even if the veteran's terminal cancer should be 
found to not be a presumptive disease, this does not preclude 
the possibility of establishing service connection with proof 
of actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(1994).

Accordingly, this case is REMANDED to the VBA AMC for the 
following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The claims file should be referred to 
a specialist in oncology for review.  The 
claims file, the criteria for diseases 
associated with exposure to herbicide 
agents under 38 C.F.R. § 3.309 (e 
)including Note 1 addressing various 
types of "soft tissue sarcoma" and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the requested review.  

The examiner must annotate the report 
that the claims file was in fact made 
available for review in conjunction with 
the medical review.  The specialist 
should be requested to review the claims 
file and provide an opinion as to the 
cause of the veteran's death.  The 
examiner should address the following 
questions unless rendered moot: 

(1) Was the cancer that resulted in the 
veteran's death a cancer that fell within 
the criteria associated with herbicide 
exposure under 38 C.F.R. § 3.309 (e) to 
include respiratory cancers (cancers of 
the lung, bronchus, larynx or trachea); 
or soft tissue sarcoma (to include those 
listed in Note 1, 

(2) If the veteran's terminal cancer did 
not fall within the criteria described by 
the preceding question, is it as likely 
as not that this cancer began in service, 
even within a year from the veteran's 
November 1971 discharge, or was caused by 
any event in-service to include herbicide 
exposure and/or treatment for recurrent 
tonsillitis and tonsil removal shown in 
service.  The physician should provide a 
rationale for all opinions and 
conclusions expressed.  Any consultations 
with other specialist(s) deemed necessary 
for a comprehensive evaluation should be 
obtained.  A complete rationale should be 
offered for all opinions and conclusions 
expressed.  

3.  Thereafter, the VBA AMC  should 
review the claims file to ensure that all 
of the foregoing requested development 
has been completed.  In particular, the 
VBA AMC should review the requested 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the VBA AMC should 
implement corrective procedures.  




The Board errs as matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

The VBA AMC must also review the claims 
file to ensure that all notification and 
development action required by the VCAA 
of 2000, Pub. L. No. 106-475 is 
completed.  

In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully complied with 
and satisfied.

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the appellant's claim of 
entitlement to service connection for the 
cause of the veteran's death.  This 
should include consideration of all 
evidence of record, including the 
evidence added to the record since the 
June 2003 supplemental statement of the 
case (SSOC).  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the VBA AMC should issue a SSOC.  
The SSOC must contain notice of all relevant action taken on 
the claim for benefits, to include a summary of the evidence 
and applicable law and regulations pertaining to the issues 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is notified by the VBA AMC.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


